           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 1 of 18




 1

 2                                                                  F LED   I
                                                                             MAY 212019
                                                                         Clerk of th8"&Ca rI
 3                                                                  Stlpellor Coort~C County   $MIll   aara

 4
                                                                   BY
                                                                                    o             DEPUTY


 5                                                                                 J.~
 6
 7                                SUPERIOR COURT OF CALIFORNIA

 8                                    COUNTY OF SANTA CLARA

 9
10

II                                                         Case No. 16CV299476
     PALANTIR TECHNOLOGIES, INC., a
12   Delaware corporation,
13

14                Plaintiff,
                                                           ORDER DENYING DEFENDANTS'
15   vs.
                                                           MOTION FOR AN ANTI-SUIT
16   MARC L. ABRAMOWITZ, in his individual                 INJUNCTION
     capacity and as trustee of the MARC
17   ABRAMOWITZ CHARITABLE TRUST NO.2;
     KT4 PARTNERS LLC, a Delaware limited                     ORDER ON SUBMlmD             MATTc~
18   liability company; and DOES I-50, inclusive,
19

20                 Defendants.
     I~------------------------~
21
22          The motion of defendants Marc L. Abramowitz, individually and as trustee of the

23   Abramowitz Charitable Trust No.2, and KT4 Partners LLC for an order enjoining plaintiff,

24   Palantir Technologies, Inc., from pursuing patent litigation it filed against Abramowitz in the
25   Regional Court Munich 1 in Germany (the German Proceedings), came on for hearing on

26   February 5, 2019, in Department 10 of the Court, the Honorable Helen E. Williams, presiding.

27   Jack P. DiCanio of Skadden, Arps, Slate, Meagher & Flam LLP argued the motion for

28   defendants. Jay P. Lefkowitz of Kirkland & Ellis LLP argued in opposition to the motion for

     plaintiff. After the hearing, additional papers were filed by both sides without leave of court but
                                                      I
                                  ORDER DENYING ANTI·SUIT INJUNCTION
           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 2 of 18




     which the court has nonetheless considered, and the matter was then submitted for decision.

 2   After consideration of the pleadings, the evidence, the briefing, arguments of counsel, and the

 3   applicable law, the court denies the motion as follows.

 4           I.     Relevant Background'
 5           Palantir, founded in 2004, is a privately held software and services company specializing

 6   in data analytics. It is a Delaware corporation with its principle office in Silicon Valley.

 7   According to Palantir, this case arises from Abramowitz's attempt to take advantage of his

 8   unique position as a trusted advisor and early investor in Palantir to reap for himself profits at

 9   Palantir's expense by patenting, in his sole name, inventions made by, and belonging to, Palantir.

10   Palantir contends that as an early investor and confidant to the company and its senior

11   executives, Abramowitz received confidential information about Palantir's most sensitive

12   business strategies and trade secrets. But by 2014 and into 2015, Palantir alleges, instead of

13   acting in the company's best interests, Abramowitz, despite having no history or experience of

14   technical invention or patent innovation, filed patent applications first in the United States and

15   then in European Union naming himself as the sole inventor and assignee of certain technologies

16   in an attempt to steal those inventions developed by Palantir over many years. According to

17   Palantir's operative complaint, the information disclosed to defendants in confidence generally

18   relates to three technologies for "interpreting and analyzing data"-"Healthcare Technology,"

19   "Cyber Insurance and Cybersecurity Technology," and "Natural Resources Exploration
20   Technology."

21          The patent applications filed by Abramowitz in Europe named contracting states to the
22   European Patent Convention as "designated states" with additional references to "European" and

23   Germany. The effect of the European filings simultaneously generated European and German
24   applications, the former before the European Patent Office (EPO) and the latter before the
25   German Patent and Trademark Office (GPTO). According to Palantir, Abramowitz elected not to
26
            I The factual background is well known to the parties and their respective counsel and
27   many of the filings in this case arc under seal. In an effort to avoid disclosing in this order
     matters that have been designated as confidential, the Court has omitted any significant
28   discussion of the background facts and has included only enough here for context.

                                                       2
                                  ORDER DENYING ANTI·SUIT INJUNCTION
           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 3 of 18




 I   fulfill the conditions for progressing his patent applications at the EPO and GPTO within the

 2   prescribed period such that they were legally deemed abandoned. Further according to Palantir, i

 3   could not commence the specific type of claim it did in the German Proceedings to protect its
 4   inventorship interests in the European patents-initially pursued there by Abramowitz-until
 5   this prescribed period had elapsed.
 6           In the course of the relationship between Palantir and Abramowitz, three relevant written

 7   contracts came into being, each of which contains a confidentiality or non-disclosure provision
 8   and a forum selection clause that places jurisdiction and venue of any litigation concerning the

 9   subject matter of the respective contracts in the state or federal courts of Santa Clara County or
10   the Northel11 District of California, respectively (Confidentiality Contracts). The first contract, a
II   Preferred Stock Transfer Agreement, was dated August 14, 2012, and Palantir and defendant
12   Marc Abramowitz Charitable Trust No.2 are parties. The second contract, a purely non-

l3   disclosure agreement, was signed by Abramowitz for himself personally on July 12,2014. The

14   third, a Preferred Stock Transfer Agreement, was dated June 17,2015, and Palantir and

15   defendant KT4 Pm1ners LLC are parties. 2
16          According to Palantir, at some point it discovered Abramowitz's patent applications in
17   the United States and Europe, respectively, and then took steps to protect the intellectual
18   property it claimed as its own. Palantir initiated proceedings in the United States Patent and

19   Trademark Office (USPTO) to establish its rights to the technology, including filing a derivative

20   proceeding before the Patent Trial and Appeal Board. And it filed this lawsuit in 2016. The
21   second amended complaint, the latest pleading iteration, alleges that defendants obtained trade
22   secret information from Palantir while subject to the Confidentiality Contracts, and disclosed the

23   confidential information by, among other things, filing the U.S. and European patent applications
24   that contained the information. The pleading includes causes of action for breach of the
25   Confidentiality Contracts and breach of the implied covenant of good faith and fair dealing

26
27          2 Again, as the particular contracts are under seal and subject to a protective order, the
     Comi refrains from describing the contracts in any more particularity. But the Court has
28   reviewed the totality of each contract and has analyzed the peliinent provisions as relevant to this
     motion.
                                                       3
                                  ORDER DENYING ANTI-SUIT INJUNCTION
           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 4 of 18




     inherent in them, violation of the California Uniform Trade Secrets Act (the Act, Code Civ.
 2   Proc., § 3426 et seq.), unfair competition in violation of Business & Professions Code section
 3   17200, and declaratory relief. The relief sought by the prayer includes money damages caused by
 4   defendants' alleged trade secret theft and disclosures of confidential information and broad
 5   injunctive relief precluding defendants from "directly or indirectly retaining, using, or disclosing
 6   Palantir's trade secret, confidential and/or proprietary information, and derivatives thereof."
 7   According to defendants, this information would include and encompass the same intellectual
 8   property as contained within Abramowitz's patent applications both in the U.S. and Europe, and
 9   so. any relief in this case that Palantir may ultimately achieve would encompass that which it
10   might also achieve in patent litigation elsewhere.
II          Defendants initially responded to this action by removing it to the United States District
12   Court for the Northern District of California, asserting federal question jurisdiction, namely that
\3   arising under U.S. patent law. They contended that though the complaint was "artfully pled," in
14   substance. Palantir's claims against defendants necessarily raised questions of inventorship that
15   could only be resolved by application of federal patent law. Palantir, for its part, responded with
16   a motion in the District Court to remand the case back to this court, contending that its claims all
17   arise under state law and do not involve or depend on federal law.
18          On March 9, 2017, in a written order, the District Court granted Palantir's motion to
19   remand the case back to this court, concluding that its causes of action do not arise under federal
20   law.] The court isolated the federal question identified by defendants as whether Abramowitz is
21   or is not the inventor and owner of the disputed technology that is the subject of the patent
22   applications and whether in filing those applications, he falsely claimed to be the inventor. The
23   court further examined the complaint's prayer for relief, noting that a prayer by itself cannot
24   create federal question jurisdiction. The court further noted that Palantir's complaint does not
25   request any declaration about inventorship and characterized the injunctive relief in the prayer as
26   falling under the Act or other state law as opposed to federal law. Relying on federal law, the
27   court concluded that Palantir's claims and theories of relief may be adjudicated, and appropriate
28
            3   The court takes judicial notice of the order.

                                                        4
                                    ORDER DENYING ANTI-SUIT INJUNCTION
          Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 5 of 18




     monetary and injunctive relief awarded, without resolution of" 'inventorship' "in the technical
 2   sense used in patent law. The court further determined that while Abramowitz's conduct in
 3   pursuing the patent applications may provide evidence supporting Palantir's state-law claims,
 4   that evidence does not convert the case to one arising under U.S. patent law. And further that all
 5   of the causes of action instead derive from state statutory or common law, which can be resolved
 6   without reaching the issue of inventorship unique to federal law, and the state-law claims must
 7   necessarily be resolved without reliance on patent law because patent law is not a necessary
 8   element of any of the pleaded causes of action. "The fact that Palantir's proposed remedy may
 9   tangentially involve issues touching on patent ownership does not convert the state law claims
10   into federal law claims-particularly where no patents have issued." (Order, at p. 13, lines 24-
11   27.) The case was thus remanded back to this court.
12          As and after the case returned to this forum, the pmties have fervently disputed the
13   adequacy of Palantir's disclosure of its trade secrets under the Act. Palantir made two
14   unsuccessful attempts to have the discovery stay under Code of Civil Procedure section 2019.21
15   lifted, the court (Judge Mary Arand) each time finding that the alleged trade secrets had not been
16   described with sufficient pmticularity, with Palantir's efforts amounting to no more than pointing
17   to the patent applications. In the second of its orders, this one dated September 4, 2018, the court
18   specified the manner in which the trade secrets should be described and the degree of
19   particularity needed before the court would allow discovery in this case to get under way.
20          In August 2018, while discovery in this case remained stayed, Palantir brought the
21   German Proceedings, seeking a declaration that Abramowitz is not entitled to obtain the
22   international patents on the Cyber Insurance and Cybersecurity Technology and that it is instead
23   Pa1antir who is entitled to patent these inventions. In the German Proceedings, Palantir also seek
24   compensation for all damages allegedly suffered as a result of Abramowitz's international
25   pursuit of the patents, which defendants characterize as relief that is duplicative to and
26   encompassed within that sought here. Defendants contend, similarly to what they claimed in
27   opposition to remand from the District Court, that the allegations of the complaint here
28


                                                       5
                                  ORDER DENYING ANTI-SUIT INJUNCTION
           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 6 of 18




     necessarily include resolution of the patent claims, and therefore necessarily subsume the
 2   allegations and any relief that may be forthcoming in the German Proceedings.
 3           In connection with the German Proceedings. and soon after initiating that case, Palantir,
 4   through different counsel from those representing it in this case, filed an ex parte application in
 5   the U.S. District Court for the Northern District of Cali fomi a under 28 U.S.C. § 1782 (section
 6   1782 application) for leave to take discovery for use in the German Proceedings. Palantir sought
 7   information not just directly relating to the two technologies at issue there but to all the
 8   technologies at issue in this case. The application did not disclose the specifics of the
 9   Confidential Contracts or mention the discovery stay then still in effect in this case. Defendants
10   opposed the application and posited that Palantir, frustrated by the continued stay on discovery i
II   this case under the Act, was using the German Proceedings to leverage discovery through the
12   section 1782 application that it was not otherwise entitled to here.
13           On December 6,2018, the District Court conducted a hearing on the section 1782
14   application, and indicated that it was not inclined to deny it "as long as the German action is
15   different." (Tr. at pg. 6, lines 9· I 0.) The court further expressed skepticism of defendants'
16   premise that Palantir's claims in the German Proceedings about the disputed European patent
17   rights is subsumed within the claims and facts being litigated in this action such that it is
18   duplicative and a mere tool to obtain discovery in this case to which it was not yet entitled. The
19   court observed that once Palantir sufficiently identifies its claimed trade secrets so as to be
20   entitled to proceed with discovery, assuming it can, this argument "disappears." (Tr. at p. 16, line
21   18.) Palantir, appearing in the District Court through its separate counsel, also offered to enter
22   into a protective order to abate the concern that the discovery it might receive through the section
23   1782 application would be shared beyond its separate counselor used for purposes outside of the
24   German Proceedings. The court deferred ruling on the application pending service of process on
25   Abramowitz. which had not yet occurred, and pending this ruling on defendant's motion to
26   enjoin Palantir from prosecuting the German Proceedings.
27           On May 8,2019, this court (Judge Mary Arand) concluded that Palantir had, on its third
28   try, sufficiently identified its trade secrets under Code of Civil Procedure section 2019.210 such


                                                       6
                                   ORDER DENYING ANTI-SUIT INJUNCTION
           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 7 of 18




 1   that discovery in this case could commence. The court allowed one further amendment to narrow
 2   the 23 trade secrets Palantir described. 4
 3           II.       Applicable Law on Anti-Suit Injunctions
 4           An anti-suit injunction restrains a party from pursuing an action in a court of a foreign
 5   jurisdiction. (TSMC North America v. Semiconductor Manufacturing International Corp. (2008)
 6   161 Cal.AppAth 581, 589-591 (TSMC).) California law on anti-suit injunctions appears to vary
 7   from federal law applied in the Ninth Circuit, which is more liberal in application. It is, of
 8   course, California law that binds this court. Advanced Bionics Corp. v. Medtronic, Inc. (2002) 29
 9   Cal.4th 697, 705 (Advanced Bionics), decided by the California Supreme COUl1 some 17 years
\0   ago, remains the leading case under state law. Although California coUJ1s have a recognized
II   power to issue an anti-suit injunction to restrain a party from litigating an action in another
12   state's courts, this power must be exercised" 'sparingly' " and with judicial restraint. (TSMC.
13   supra, 161 Cal.App.4th at p. 589, quoting Advanced Bionics, supra, 29 Cal.4th at p. 705.) The
14   Supreme Court in Advanced Bionics explained that an anti-suit injunction may be issued to
15   prevent conflicts between different California courts in multiple cases, but the situation becomes
16   more difficult, and requires additional 'Judicial restraint," when the second case is filed in an
17   extra-territorial forum and each state's "sovereignty concerns" are implicated. (Advanced
18   Bionics, supra, 29 Ca1.4th at pp. 705-707.) The court cited with approval cases from other states
19   holding that a difference in substantive law does not justify an injunction compelling a party not
20   to litigate a proceeding in another jurisdiction, nor does the potential that inconsistent judgments
21   may be rendered, nor that a judgment in one action may have a preclusive effect on the other
22   action. (Ibid.)
23           In addition to highlighting the importance of judicial restraint in the context of a motion
24   for an anti-suit injunction, the Advanced Bionics court also noted that the principle of comity
25   must be taken into account when considering whether such an injunction should be issued.
26   (Advanced Bionics, supra, 29 Cal.4th at p. 707.) As the court explained, California courts should
27   not, as a matter of courtesy or comity, and as a matter of mutual utility and advantage, interfere
28
             4   The court takes judicial notice of this order.

                                                          7
                                     ORDER DENYING ANTI-SUIT INJUNCTION
           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 8 of 18




     with a court action in another jurisdiction where neither that state nor its citizens will suffer any
 2   inconvenience from the operation of the foreign law. In furtherance of this policy of restraint and
 3   comity, the court held that enjoining a proceeding in another jurisdiction "requires an exceptiona
 4   circumstance that oUMeighs the Threat 10 judicial restraint and comity principles." (ld at p. 708,

 5   italics added.) In the employment context presented in Advanced Bionics, the court found no
 6   such "exceptional circumstance" to justify the anti-suit iJ1iunction because, in sum, California's
 7   "strong interest" in protecting state-based employees from noncompetition agreements did not
 8   overcome the principles of judicial restraint and comity governing anti-suit injunctions. (ld. at
 9   pp. 706-708.) Thus, even an important and articulated state policy stiIl may not trump comity
10   concerns cautioning against an anti-suit injunction.
11           In TSMC, supra, 161 Cal.AppAth 581, the Court of Appeal affirmed a denial ofa motion
12   for an anti-suit injunction, finding no exceptional circumstances in the context of a trade secrets
13   lawsuit. (ld at pp. 591-602.) The trial court had declined to issue an injunction enjoining a party
14   from litigating a parallel proceeding in the People's Republic of China. In affirming, the
15   reviewing court rejected arguments that an anti-suit injunction was needed to (I) preserve a
16   California company's constitutional rights of free speech and petition; (2) protect the California
17   comt's power and rulings; (3) protect California public policies; and (4) enforce permissive
18   contractual choice-of-Iaw provisions. (Ibid.) As the Court of Appeal explained, if the Beijing
19   court ultimately failed to provide the California company with due process, then that issue could
20   be raised in arguing any judgment from the Beijing-issued judgment was not binding in
21   California. (ld. at p. 602.)
22           In Biosense Webster, Inc. v. Superior Court (2006) 135 Cal.AppAth 827 (Biosense), the
23   Court of Appeal granted a petition for writ of mandate challenging an anti-suit injunction,
24   finding no exceptional circumstances in the context of an employment action involving, as in
25   Advanced Bionics, a noncompetition agreement. In Biosense, a parallel proceeding had not yet

26   been filed, and the injunction would have affected a possible action in the federal court. The
27   court found the former element did not weigh in favor of a TRO because precluding the filing of
28   an action implicated the principles of judicial restraint and comity as much as stopping further


                                                       8
                                    ORDER DENYING ANTI-SUIT INJUNCTION
;-------------                           -
              Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 9 of 18




    1   litigation, It found the latter element weighed against an injunction as well because a state court
   2    is without power to enjoin the filing of a federal lawsuit. (Jd. at pp, 837-839.) The court observed
    3   that "an anti[-]suit injunction conveys the message that 'the issuing court has so little confidence
   4    in the foreign court's ability to adjudicate a given dispute fairly and efficiently that it is unwilling
    5   even to allow the possibility.' [Citation.]" (Id, at p, 837.) This forcefully sums up the comity
    6   concern in the anti-suit injunction context.
    7           What is evident from these California cases is the degree of restraint that must be
    8   exercised by a court ruling on a request for an anti-suit injunction affecting extraterritorial
    9   litigation, which restraint is then heightened even more for comity concerns. "[A]lthough
   10   injunctions may be had to prevent' "wlseemly conflict" , between California courts in multiple
   11   proceedings, 'judicial restraint takes on a more fundamental importance' when one of the cases
   12   has been filed in a different state, ([Advanced Bionics, supra, 29 Cal.4th] at p, 706,) 'A parallel
   13   action in a different state presents sovereignty concerns that compel California courts to use
  14    judicial restraint when determining whether they may properly issue [injunctive relief] against
   15   parties pursuing im action in a foreign jurisdiction.' (Id. at p. 707,)" (TSMC, supra, 161
  16    Cal.App.4th at p. 590,) The Supreme Court in Advanced Bionics had defined comity as
   17   circumstances under which" , " 'the laws of one state are ... permitted by the courtesy of
   18   another to operate in the latter for the promotion of justice, where neither that state nor its
   19   citizens will suffer any inconvenience from the application of the foreign law. This courtesy, or
  20    comity, is established, not only from motives of respect for the laws and institutions of the
  21    foreign countries, but from considerations of mutual utility and advantage.' " ... ' [Citations,]"
  22    (Advanced Bionics, supra, 29 Cal.4th at p, 707.)
  23           "Having discussed these principles of restraint and comity, and having stressed the
  24    fundamental importance of these principles when litigants are pursuing actions in courts of
  25    separate sovereignty," the high court in Advanced Bionics came to its holding ':that 'enjoining
  26    proceedings in another state requires an exceptional circumstance that outweighs the threat to
  27    judicial restraint and comity principles,' [Citation,) [But) the court gave no indication of what
  28    such an 'exceptional circumstance' might be to justify an anti[-]suit injunction," (TSMC, supra,


                                                           9

                                      ORDER DENYING ANTI-SUIT INJUNCTION
           Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 10 of 18




     161 Cal.AppAth at p. 591.) So while it is evident under California law that great restraint should
 2   be exercised and that comity concerns are paramount when a court is considering whether to
 3   issue an anti-suit injunction, just what criteria or factors might be considered an exceptional

 4   circumstance outweighing these interests is not so evident.
 5           In TSMC, as noted, the proponent of the anti-suit injunction had suggested a list offour

 6   circumstances, which it argued there outweighed judicial restraint and comity concerns and were
 7   so exceptional as to warrant the injunction. The Court of Appeal discussed each of the suggested

 8   factors in turn while acknowledging that no authoritative case had identified them as having such
 9   weight. (TSMC. supra, 161 Cal.AppAth at pp. 591-602.) Again, the urged factors were (1) the

10   protection of the constitutional rights of the party seeking the injunction; (2) the protection of the
II   trial court's jurisdiction; (3) the protection of California's public policies; and (4) enforcing

12   contractual promises as to choice oflaw. (Ibid.) In discussing the latter three factors, the TSMC
13   court credited the separate concurring opinion of Justice Moreno in Adv~nced Bionics as

14   identifying a framework for analyzing "exceptional circumstances" that would warrant the

15   issuance of an anti-suit injunction, all of which derive from federal law. (TSMC, supra, 161

16   Cal.AppAth at pp. 595-596,598,602.) But the TSMC court emphasized that while Justice

17   Moreno's separate concurring opinion "offer[ed] a thoughtful analysis of federal law on anti[-

18   ]suit injunctions," it did not express the majority view of the Supreme Court and thus had no
19   precedential effect. (Jd. at pp. 595-596.)
20           Justice Moreno's survey offederallaw on anti-suit injunctions in Advanced Bionics
21   described two approaches. (Advanced Bionics. supra, 29 Cal.4th at pp. 712-714 (conc. opn. of
22   Moreno, j,).) "Under the 'restrictive approach,' which Justice Moreno favored, 'courts should

23   only issue anti[-]suit injunctions in two situations: if "necessary to protect the jurisdiction of the
24   enjoining court, or to prevent the litigant's evasion of the important public policies of the
25   forum." [Citation.], (ld. at p. 714 (conc. opn. of Moreno, J.).) The concurrence stressed that
26   'circuits that follow the restrictive approach "have interpreted these exceptions narrowly."
27   [Citation.], (Ibid.)" (TSMC, supra, 161 Cal.AppAth at p. 595, fn. omitted.) "Under the 'liberal

28   approach' adopted [in other circuits], an anti[-]suit injunction may issue simply upon a showing


                                                       10
                                   ORDER DENYING ANTI-SUIT INJUNCTION
          Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 11 of 18




 1   that there is parallel litigation in the foreign forum causing unwarranted duplication of effort,
 2   inconvenience, expense and vexation. [Citation.] The concurrence faulted this approach for
 3   giving insufficient attention to concerns of comity. (Advanced Bionics, supra, 29 Cal.4th at p.
 4   714 (conc. opn. of Moreno, J.).)" (TSMC, supra, 161 Cal.AppAth at p. 595, fn. 5.)
 5           But according to the TSMC court, the Advanced Bionics "majority arguably adopted an
 6   even stricter standard than the federal courts' 'restrictive approach.' " (TSMC, supra, 161
 7   Cal.AppAth at p. 596.) Per the TSMC court, that majority "did not endorse the issuance of an
 8   anti[ -]suit injunction for a California court to protect its jurisdiction. (Advanced Bionics, supra,
 9   29 Cal.4th at p. 706, [707-708].)" (TSMC, supra, 161 Cal.AppAth at p. 596.) It also "implicitly
10   rejected the 'policy evasion' rationale," concluding that even California's" 'strong interest in
11   protecting employees from noncompetition agreements ... did not justifY an injunction ... .'
12   (Advanced Bionics, supra, 29 Cal.4th at pp. 706-707.) The Advanced Bionics court did not weigh
13   the policy interest against other considerations or analyze evidence bearing upon whether the
14   defendant was purposely attempting to evade California's policy. Rather, the court simply
15   observed that '[a] parallel action in a different state presents sovereignty concerns that compel
16   California courts to use judicial restraint when determining whether they may properly issue
17   [injunctive relief] against parties pursuing an action in a foreign jurisdiction.' (Id at p. 707.)"
18   (TSMC, supra, 161 Cal.AppAth at p. 598.) Moreover, "even under the approach described in
19   Justice Moreno's concurrence, the 'evading public policy' justification for enjoining foreign
20   proceedings has been construed narrowly. [Citations.] The issue is not simply whether California
21   has a strong public policy that is at odds with the foreign suit. Instead, the question is whether th
22   foreign action was initiated for the purpose of evading California's public policy. (Advanced
23   Bionics, supra, 29 Cal.4th at pp. 717-718 (conc. opn. of Moreno, J.).)" (TSMC, supra, 161
24   Cal.AppAth at p. 598.) As to the factor of enforcing choice-of-law provisions, "[n]o California
25   authority supports this argument that a trial court can, or should, enjoin foreign proceedings
26   whenever they involve claims that may be governed by contractual choice-of-Iaw provisions"
27   and in Advanced Bionics itself, which "involved a mandatory choice-of-Iaw clause ([Advanced
28   Bionics, supra, 29 Cal.4th] at p. 701), the majority did not mention choice oflaw in its analysis


                                                       II
                                   ORDER DENYING ANTI-SUIT INJUNCTION
          Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 12 of 18




 1   .... " (TSMC, supra, 161 Cal.App.4th at p. 601; see also Biosense, sllpra, 135 Cal.App.4th at p.

 2   838 [choice-of-law analysis simply not a good "fit" with the injunction context].)
 3          While not binding on this court, the Ninth Circuit Court of Appeals applies a different

 4   analysis to the issuance of anti-suit injunctions, though even there, a court's power to do so
 5   should be used "sparingly." (Microsofi Corp. v. Motorola, Inc. (9th Cir. 2012) 696 F.3d 872,881

 6   (Microsofi).) A three-part test governs a district court's assessment of the propriety of an anti-
 7   suit injunction. (Ibid.) First, the court must evaluate "whether or not the parties and the issues are
 8   the same, and whether or not the first action is dispositive of the action to be enjoined." (Applied

 9   Med. Distrib. Corp. v. Surgical Co. (9th Cir. 2009) 587 FJd 909, 914 (Applied).) Second, the
10   court must assess "whether at least one of the so-called' Unlerweser factors' applies."

11   (Microsofi, supra, 696 F.3d at p. 881.) Third, the court must inquire into whether the impact on
12   comity is tolerable. (Ibid.; Applied. supra, 587 F.3d at p. 913.)
13          With respect to the first prong, and when there is a forum selection clause at play,

14   whether there is identity between the two actions is determined by a "functional inquiry"
15   concerning dispositiveness. This requires a determination of "whether the issues are the same in

16   the sense that all the issues in the foreign action fall under the forum selection clause and can be
17   resolved in the [U.S.] action." (Applied. supra, 587 FJd at p. 915.) With respect to the second

18   prong, the "Unlerweser factors" were first ru1iculated by the Fifth Circuit Court of Appeals in In

19   re Unterweser Reederei GMBH (5th Cir. 1970) 428 F.2d 888, 896, affirmed on rehearing (5th
20   Cir. 1971) 446 F.2d 907 (Unterweser). The Ninth Circuit adopted Unterweser as useful in Seall/
21   Totems Hockey Club, Inc. v. Nat '/ Hockey League (9th Cir. 1981) 652 F.2d 852, and has since
22   held that "any of the Unterweser factors" may justify anti-suit injunctive relief. (Microsofi,
23   supra, 696 F.3d at p. 882 & fn. 9.) The four Unferweser factors are whether the foreign litigation
24   would (1) frustrate a policy of the forum issuing the injunction; (2) be vexatious or oppressive;
25   (3) threaten the issuing court's in rem or quasi in rem jurisdiction; or (4) prejudice other
26   equitable considerations. (ld. at p. 882, quoting E. & J. Gallo Winery v. Andina Licores SA. (9th
27   Cir. 2006) 446 F.3d 984, 990 (Gal/o).)
28


                                                       12
                                  ORDER DENYING ANTI-SUIT INJUNCTION
          Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 13 of 18




             The court now turns to applying the applicable California legal framework to defendants'
2    arguments that Palantir should be enjoined from prosecuting the German Proceedings by an anti-
 3   suit inj unction.
4            III.        Application of Law to Defendants' Arguments in Support ofthe Motion
 5           Defendants' motion for an anti-suit injunction in essence asserts that these four factors
 6   support relief here: (I) the German Proceedings are covered by and therefore violate the forum
 7   selection clauses of the Confidential Contracts; (2) Palantir is proceeding in bad faith and
 8   vexatiously; (3) Palantir is attempting to evade this court's discovery rulings; and (4) not issuing
 9   an injunction would seriously harm international comity concerns because of the forum selection
10   clauses. The court concludes that none of these factors in this case, taken alone or together,
II   amount to the extraordinary circumstances that must exist under California law to warrant the
12   issuance of an anti-suit injunction.
13           Taking the first argued factor-that Palantir's initiation of the German Proceedings
14   violates the forum selection clauses of the Confidential Contracts-this is not shown to be the
IS   case. While the language of the forum selection clauses here may be broad, in each case, the
16   clause still extends only to the subject matter of the agreements, none of which involve patent
17   rights or claims, or inventorship issues. It is a stretch to conclude that Palantir's claimed foreign

18   patent rights "arise out of" any of the agreements. And as noted by the U.S. District Court in its
19   remand order in this case, patent claims, which center on inventorship, are distinct from state
20   statutory and common law causes of action as asserted here. This is so even if there are
21   tangential proof issues in common or ifPalantir's remedies, assuming success here, may
22   tangentially involve issues touching on patent ownership. And while defendants contend that all
23   relief claimed by Palantir in the Gern1an Proceedings is available in this case, the court is hard
24   pressed to understand how Palantir's perfection and protection of its international patent rights
25   against third parties in Europe could ever be secured by way of remedy in this case. As Palantir
26   casts it, the German Proceedings involve its assertion of European intellectual property rights
27   based on foreign law in a European court, which is wholly distinct from the assertion of
28   California statutory and common law causes of action asserted in this California court.


                                                        13
                                     ORDER DENYING ANTI-SUIT INJUNCTION
----------
      Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 14 of 18




                   What's more, there is no California authority holding that a forum selection clause is a
       2   factor amounting to the exceptional circumstances required before a state court may issue an
       3   anti-suit injunction to restrain parties involved in foreign litigation. It's true that in TSMC, at
       4   issue was a contractual choice-of-Iaw provision, not a forum selection clause. The court there
       5   rejected the choice-of-Iaw provision as a basis for an anti-suit injunction. (TSMC, supra, 161
       6   Cal.App.4th at p. 601.) Perhaps a forum selection clause would be more compelling in the anti-
       7   suit inj unction context. But there is no Cal ifornia authority so holding. And, as Palantir contends,
       8   the published federal cases cited by defendants all involve foreign actions premised on disputes
       9   stemming from the violation or enforceability of a contract containing a forum selection clause,
      10   not freestanding or extant legal rights existing and uniquely enforceable in the foreign forum.
      11   (See, e.g., Gallo, supra, 446 f..3d at pp. 987,991 [claims in U.S. District Court and in
      12   Ecuadorian court all arose from the same distributorship agreement that included an expansive
      13   forum selection clause applicable to disputes between the parties arising under the agreement or
      14   otherwise]; Applied, supra, 587 FJd at p. 917 [claims asserted in Belgian court arose from
      IS   tennination of a contract containing a forum selection clause and could not exist otherwise];
      16   Microsoji, supra, 696 FJd at p. 889 [patent licensing agreement was basis for enjoining would-
      17   be licensor from pursuing Gennan patent infringement remedy against prospective licensees
      18   while litigation over agreement and rigbts thereunder was pending; U.S. contract action would be
      19   dispositive of Gennan patent infringement action under the licensing agreement at issue because
      20   of the contractual umbrella over the patent claims].)
      21           Defendants' contractual waiver arguments fare no better. Two of the contacts do provide
      22   for a waiver of the right to assert by motion or defense in any suit, action, or proceeding properly
      23   brought in the federal or state courts located in the Northern District of California, and arising
      24   out of or based on the agreement, any claim that contracting party is not subject to personal
      25   jurisdiction in those courts or that the party's property is exempt or immune from attachment or
      26   execution, or that the suit, action, or proceeding is brought in an inconvenient forum, that venue
      27   is improper, or that the   su~ject   matter of the agreement is not enforceable in or by those courts.
      28   These provisions, by their plain language, do not limit a contracting party's right to bring suit on


                                                                14
                                          ORDER DENYING ANTI-SUIT INJUNCTION
          Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 15 of 18




     substantive claims not arising out of or based on the agreement in other forums or waive all
 2   claims that are not subject to the jurisdiction of the state and federal COUlts within the NOIthern
 3   District of California.
 4          In sum, while Abramowitz's alleged theft and disclosure of trade secrets in violation of a
 5   non-disclosure agreement or confidentiality provision may be a factual predicate to his European
 6   patent applications, this does not mean that Palantir's claims to patent rights in the German
 7   Proceedings necessarily "arose out of' or were "based on" those agreements, which do not
 8   involve patents or licensing of patents, or a patent umbrella, for purposes of the forum selection
 9   clauses at issue. None of the authorities cited by defendants hold otherwise or extend broadly to
10   patent protection claims, which can be litigated and relief afforded only in patent forums
II   determining intellectual property rights enforceable within the circumscribed affected territories.
12   (See, e.g., EFund Capital Partners v. Pless (2007) 150 Cal.AppAth 1311, 1328-1329 [claims
13   "arising from or out of' contract with arbitration provision that must be liberally construed
14   included extra-contractual tort claims]; Berman v. Dean Witter & Co. (1975) 44 Cal.AppJd 999,
15   1003 [contractual provision requiring arbitration of any controversy "arising out of or relating to
16   this contract" broad enough to require tort claims to be arbitrated so long as claims rooted in
17   relationship between the parties created by the contract]; Smith, Valentino & Smith, Inc. v.
18   Superior Court (1976) 17 Ca1.3d 491, 497 [fonnn selection clause requiring litigation in certain

19   forum of all matters "arising under or growing out of agreement" covered tort as well as contract
20   claims]; lnvista N. Am. V. Rhodia Polyamide intermediates (D.D.C. 2007) 503 F.Supp. 2d 195,
21   200-207 [licensing agreement involving patents with arbitration clause and confidentiality
22   provision that expressly prohibited party/i'om using confidential il1formation in patent

23   application required arbitration of patent claims because they arose out of the agreement and
24   arbitration award could be enforced through USPTO via application or court order].)
25           All of these cases are distinguishable from the circumstances here, most notably in the
26   broad policies favoring arbitration-as opposed to the policies cautioning restraint here-and the
27   subject matter of the contracts at issue directly relating to the extra-contractual claims. Moreover,
28   the patent matters that will be adjudicated in the German Proceedings are not the same state


                                                      15
                                  ORDER DENYING ANTI-SUIT INJUNCT[ON
          Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 16 of 18




 1   statutory and common law contract claims that are being litigated here. 5 None of the cited
 2   authorities alter that conclusion.
 3          As to the second argued factor that Palantir is litigating in bad faith, and assuming for the
 4   sake of argument that this assertion is true, again, there is no California authority holding that
 5   litigation tactics, even sanctionable ones, are a basis for an anti-suit injunction or amount to the
 6   exceptional circumstances required before such relief can be granted. It's challenging to consider
 7   how such a factor could ever outweigh the comity concerns that the court in Advanced Bionics
 8   emphasized as dictating judicial restraint. And without assuming the truth of the allegations of
 9   bad faith, many of defendants' allegations ofPalantir's wrongdoing, such as representations to
10   the court about the scope and terms of the contracts at issue, have yet to be determined or
11   adjudicated. The court remains unconvinced that these allegations of bad faith properly bear on
12   the legal question of the propriety of the anti-suit injunctive relief requested.
13           As to the third cited factor-Palantir's attempt to evade or circumvent this court's rulings
14   and California trade secret law requiring adequate disclosure of the trade secrets before
15   discovery may begin-this issue has effectively become moot now that the court has declined to
16   continue the Code of Civil Procedure section 2019.210 discovery stay in view of Palantir's latest
17   trade secret disclosure. Moreover, as noted, as noted in later cases, the California Supreme Court
18   in Advanced Bionics did not embrace the evasion-of-policy basis as an exceptional circumstance
19   warranting anti-suit injunctive relief. (TSMC, supra, 161 Cal.App.4th at p. 598; Advanced
20   Bionics, supra, 29 Ca1.4th at pp. 706-707; Biosense, supra, 135 Ca1.App.4th at p. 838.)

21           Finally, turning California's comity concerns on their head, defendants contend, citing
22   only federal law, that not issuing an injunction here would seriously harm international comity.
23   This argument is premised on the same claims about the overarching and expansive nature of the
24   forum selection clauses in the contracts at issue as covering, and precluding, the German
25
26           5 In some sense, Palantir has only itself to thank for having to address defendants'
     arguments that the forum selection clauses in the contracts cover patent proceedings, in the
27   United States or in Europe. The manner in which it laid out its patent claims in the German
     Proceedings and elsewhere invited this argument. But no matter how the evolution of the patent
28
     claims are factually framed, it is still technical inventorship, not contractual or other state
     statutory rights, that are at the core of patent proceedings.
                                                       16
                                   ORDER DENYING ANTI-SUIT INJUNCTION
                                                                                                          ----   -----,
          Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 17 of 18




     Proceedings. But the couti has rejected this argument, and it is not fortified by comity concerns.
 2   Indeed, the opposite is true. Under California law, which mandates heightened judicial restraint
 3   out of comity concerns and which does not call out forum selection clauses as an exceptional
 4   circumstance outweighing that restraint, defendants' argument that comity affirmatively requires
 5   injunctive relief on the basis offorum selection clauses-the scope of which doubtfully swallows
 6   the dispute in the foreign forum-falls flat.
 7          In sum, the court does not find exceptional circumstances here that, under California law,
 8   outweigh the judicial restraint and comity concerns dictating against the issuance of an anti-suit
 9   injunction. (Advanced Bionics, supra, 29 Cal.4th at p. 708.) The "use of injunctive relief 'to
10   prohibit a person from resorting to a foreign court is a power rarely and sparingly employed.' "
II   (ld at p. 705.) Based on the arguments and evidence presented here, the court is not compelled

12   to wield that power here.
13           IV.    Conclusion
14          Having so concluded, defendants' motion for an anti-suit injunction is denied.
15
16
17
18   Dated: May 21,2019
                                                    HELENE.
19                                                  Judge of the
20
21
22
23
24

25

26
27
28

                                                      17
                                 ORDER DENYING ANTI-SUIT INJUNCTION
r
             Case 3:18-mc-80132-JSC Document 43-1 Filed 08/07/19 Page 18 of 18




                                                                                                                                               o
                                         SUPERIOR COURT OF CALIFORNIA
                                            COUNTY OF SANTA CLARA
                                                         DOWNTOWN COURTHOUSE
                                                            191 NORTH FrRS r STREET
                                                          SAN JOSE, C,uFoRNrA 95113
                                                               CIVIL DMSION
                                                                                                            F          I L E
                                                                                                                       MAY 212019
                                                                                                                  Clerk of
                                                                                                            Supoltof
                                                                                                                                  e Court
                                                                                                                         of C County 01 Son.. CIa",
                                                                                                          BY                               OEPUTY


    RE:                   Palanllr Technologies, Inc. v. Mark Abramowitz
    Case Number:          16CV299476

                                                           PROOF OF SERVICE

    Order Denying Defendants' Motion for an Anti-Suit Injunction was delivered to the parties listed below the
    above entitled case as set forth in the sworn declaration below.



    If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the American with
    Disabilities Act. please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line (408) 882-2690 or the
    Voice/TDD California Relay Service (800) 735-2922.

    DECLARATION OF SERVICE BY MAIL: I declare that I served this notice by enclosing a true copy in a sealed envelope, addressed to
    each person whose name is shown below, and by depositing the envelope with postage fully prepaid, in the United States Mail at San Jose,
    CA on May 21. 2019. CLERK OF THE COURT. by Joshua Zenzen. Deputy.

    CC:    David Laurence Zifkln 401 Wilshire Blvd Ste 850 Santa Monica CA 90401
           Jack Patrick DiCanio 525 University Avenue Suite 1400 Palo Alto CA 94301




    CW-9027 REV 12108/16                                   PROOF OF SERVICE
